             Case 1:16-cr-00515-NGG Document 61 Filed 09/19/19 Page 1 of 1 PageID #: 911

                                         CAHILL GORDON & REINDEL LLP
                                                  EIGHTY PINE STREET
                                                NEW YORK, NY 10005-1702
ROBERT A. ALESSI         CHARLES A. GILMAN            TELEPHONE: (212) 701-3000       GEOFFREY E. LIEBMANN         MICHAEL A. SHERMAN
HELENE R. BANKS          ARIEL GOLDMAN                   WWW.CAHILL.COM               BRIAN T. MARKLEY             DARREN SILVER
ANIRUDH BANSAL           JASON M. HALL                      ___________               MEGHAN N. McDERMOTT          JOSIAH M. SLOTNICK
DAVID L. BARASH          WILLIAM M. HARTNETT                                          WILLIAM J. MILLER            RICHARD A. STIEGLITZ JR.
LANDIS C. BEST           NOLA B. HELLER                  1990 K STREET, N.W.          NOAH B. NEWITZ               ROSS E. STURMAN
BRADLEY J. BONDI         CRAIG M. HOROWITZ            WASHINGTON, DC 20006-1181       MICHAEL J. OHLER             SUSANNA M. SUH
BROCKTON B. BOSSON       DOUGLAS S. HOROWITZ                                          DAVID R. OWEN                ANTHONY K. TAMA
JAMES J. CLARK           TIMOTHY B. HOWELL                  (202) 862-8900            JOHN PAPACHRISTOS            JONATHAN D. THIER
CHRISTOPHER W. CLEMENT   DAVID G. JANUSZEWSKI                                         LUIS R. PENALVER             SEAN P. TONOLLI
AYANO K. CREED           ELAI KATZ                 CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   JOHN A. TRIPODORO
SEAN M. DAVIS            BRIAN S. KELLEHER              24 MONUMENT STREET            SHEILA C. RAMESH             GLENN J. WALDRIP, JR.
STUART G. DOWNING        RICHARD KELLY                     LONDON EC3R 8AJ            MICHAEL W. REDDY             HERBERT S. WASHER
ADAM M. DWORKIN          CHÉRIE R. KISER*                 +44 (0) 20 7920 9800        OLEG REZZY                   MICHAEL B. WEISS
ANASTASIA EFIMOVA        JOEL KURTZBERG                       ___________             JAMES ROBINSON               DAVID WISHENGRAD
JENNIFER B. EZRING       TED B. LACEY                                                 THORN ROSENTHAL              COREY WRIGHT
HELENA S. FRANCESCHI     MARC R. LASHBROOK             WRITER’S DIRECT NUMBER         TAMMY L. ROY                 JOSHUA M. ZELIG
JOAN MURTAGH FRANKEL     ALIZA R. LEVINE                                              JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JONATHAN J. FRANKEL      JOEL H. LEVITIN
                                                                                                                     * ADMITTED IN DC ONLY


                                                        (212) 701-3207
                                                                                                     September 19, 2019

                           Re:      United States v. OZ Africa Management GP, LLC,
                                    No. 16-cr-515 (NGG)

           Dear Judge Garaufis,

                  We write on behalf of defendant OZ Africa Management GP, LLC, pursuant to the Court’s
           Individual Rules II.E. & IV.A., and with the consent of the Government and the Claimants, to
           request a brief conference at the Court’s earliest convenience, to discuss the procedure in this
           matter going forward.

                    In addition, in light of this request, the defendant respectfully requests, also with the
           consent of the Government and the Claimants, that the deadline for the defense’s discovery
           motions (currently September 20, 2019) be adjourned pending the requested conference. This is
           the first request for an extension, and the requested extension would not affect any other currently
           scheduled dates.

                                                                                  Respectfully submitted,

                                                                                  /s/ Anirudh Bansal
                                                                                  Anirudh Bansal
                                                                                  Charles A. Gilman
           VIA ECF AND HAND DELIVERY

           The Honorable Nicholas G. Garaufis
           United States District Judge
           United States District Court for the Eastern District of New York
           United States Courthouse, Room 1426 S
           225 Cadman Plaza East
           Brooklyn, New York 11201

           cc:      All Counsel of Record via ECF
